Citation Nr: 1703604	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  16-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for residuals of a pneumothorax.

2.  Entitlement to service connection for residuals of a pneumothorax.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1954 to August 1958.  The Veteran received the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, which denied reopening the Veteran's claim for service connection for residuals of a pneumothorax.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final November 2002 Board decision, the Board denied the Veteran's claim for entitlement to service connection for residuals of a pneumothorax.  

2.  Evidence associated with the claims file subsequent to the November 2002 final Board decision includes relevant service department records that were not before VA when it decided the claim for service connection for residuals of a pneumothorax in November 2002.  

3.  The evidence does not demonstrate that the Veteran's current diagnosis for a pneumothorax is etiologically related to his in-service pneumothorax.  


CONCLUSIONS OF LAW

1.  The November 2002 Board decision that denied the Veteran's claim for entitlement to service connection for residuals of a pneumothorax is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

2.  The criteria for reconsideration of the November 2002 Board decision denying service connection for residuals of a pneumothorax have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c)(1) (2016).

3.  The criteria to establish entitlement to service connection for residuals of a pneumothorax have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in January 2002 and April 2014.  

The Board concludes that the duty to assist has been satisfied as all pertinent treatment records and lay statements are in the claims file.  

The Board observes that the Veteran's service treatment records could not be located.  The Veteran's service treatment records are unavailable as the National Personnel Records Center (NPRC) stated that it was unable to locate the records and have presumed that they were destroyed in a fire at the NPRC that occurred in July 1973.  See April 2000 Request for Information.  The RO notified the Veteran in an April 2000 correspondence of the unavailability of the treatment records.  

When service treatment records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

All methods appear to have been exhausted in attempting to obtain the missing service treatment records, which are unavailable for consideration.  The Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3).  In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist.  Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

Additionally, no VA examination was afforded to the Veteran, but such duty to assist is not applicable unless new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II. New and Material Evidence 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).  A Board decision becomes final upon its issuance.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board also observes that 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. Such records include service records that are related to a claimed in-service event. 

In November 2002, the Board denied service connection for residuals of a pneumothorax.  That decision is final.  

The following materials were subsequently associated with the claims file after the November 2002 Board decision: military personnel records, lay statements, and additional VA treatment records from October 2002 to January 2014.  The June 2014 rating decision shows that were additional military personnel records associated with the claims file and considered by the RO.  These newly discovered military personnel records document that the Veteran was hospitalized from January 1, 1995 to April 3, 1995 at a U.S. Army hospital.  These newly discovered military personnel records are relevant, because although they do not identify for what illness the Veteran received treatment, they do corroborate the Veteran's assertions that he was hospitalized during his active duty service.  

Therefore, the evidence submitted since the final November 2002 Board decision contains military personnel records, which were not available at the time of the prior final adjudication of the Veteran's claim.  Accordingly, the Board finds that the claim for service connection for residuals of a pneumothorax is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1).  

III. Service Connection

The Veteran contends that during his active duty service, he was driving a tank during advanced combat armor training, his gear shift got jammed, and while trying to fix it, he sustained a pneumothorax of the left lung, which caused him to be hospitalized for 89 days.  Shortly after his discharge, the Veteran said that he experienced a collapsed lung that took six months to inflate.  He asserts that the pneumothorax he had after service was caused by his deteriorated condition from his in-service pneumothorax.  See June 2001 VA Form 9, December 2003 statement, and April 2014 statement.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As previously discussed, the Veteran's service treatment records are not available for review as they are presumed to have been destroyed in a July 1973 fire.  

Available military personnel records do document, however, that the Veteran was hospitalized at the U.S. Army hospital from January 1995 to April 1955.  They also reflect that the Veteran was assigned to Company A, 25th Tank Battalion, 4th Armored Division, and his military occupational specialty was Armor Basic.  

VA treatment records from 1999 to 2014 do not document that the Veteran had a persistent lung or respiratory problem.  Records show that the Veteran had a history of spontaneous pneumothorax in the past (1953, 1955 and 1957).  Records show that the Veteran underwent a coronary artery bypass graft in August 1999.  A chest x-ray showed no evidence of pneumothorax.  In September 1999 a chest x-ray found a small left-sided pneumothorax with a left-sided chest tube in place.  A few days later, another chest x-ray showed that the left pneumothorax had resolved.  In October 1999, the Veteran was treated for pneumonia.  

Chest x-rays in February 2000 and March 2001 found no definite acute pulmonary disease and no active disease in the chest, respectively.  

Subsequent VA treatment records from 2002 to 2014 do not reflect any evidence of pneumothorax or residuals related to a pneumothorax.  Records show multiple objective findings that his lungs were clear to auscultation bilaterally.  There were no reports that the Veteran experienced another pneumothorax.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection is warranted for residuals of a pneumothorax.  

When the Veteran's claim was filed in September 1999, the Veteran had a radiological finding for a small left-sided pneumothorax.  As the Veteran had a current disability at the time his claim for VA disability compensation was filed, even though that disability resolved prior to the adjudication of the claim, the Board finds that the necessary element for establishing the existing of a current disability has been satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The record does not include service treatment records.  Nevertheless, based on the available evidence, including the competent and credible testimony of the Veteran and his military personnel records, the Veteran's assertion that he had a lung problem during service that caused him to be hospitalized for an extended period of time appears to be consistent with the circumstances of his service.  As such, the Board finds that the Veteran did have a lung problem during service.  The question remains whether the Veteran's current diagnosis for a pneumothorax is etiologically related to his in-service lung problem.  

The evidence shows that prior to his September 1999 radiological finding for a left-sided pneumothorax, there was no evidence of a pneumothorax.  Furthermore, a few days after the finding of a pneumothorax, it had been shown to have resolved.  No residuals of a pneumothorax were reported in any subsequent treatment records.  VA treatment records noted that the Veteran had three previous pneumothoraces in the 1950's, however, there was no finding by any medical professional that the Veteran's 1999 pneumothorax was related to his in-service pneumothorax or that he had any residuals related to his in-service pneumothorax.  

The Veteran is competent to report his history and treatment for lung problems, but he has not demonstrated that he has the requisite specialized knowledge or training to relate his current diagnosis for a pneumothorax to his in-service pneumothorax.  Furthermore, the Veteran is not competent to identify any residuals of a pneumothorax that are etiologically related to his in-service pneumothorax.  Such determinations are too medically complex to be made based on lay observations alone.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In summary, the Board finds that as the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for residuals of a pneumothorax, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The petition to reconsider the claim of entitlement to service connection for residuals of a pneumothorax is granted.  

Entitlement to service connection for residuals of a pneumothorax is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


